 ARMY AVIATION CENTER435Army Aviation Center Federal Credit Union andMichel P.McComlskie.Case 15-CA-5212February 3, 1975DECISION AND ORDERBY ACTINGCHAIRMANFANNING ANDMEMBERSKENNEDY AND PENELLOOn October 31, 1974, Administrative Law JudgeArnold Ordman issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a brief in support of the Decision,and Respondent filed a motion rehearing and alsoexceptions and a supporting brief.Pursuantto the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order, as modifiedherein.'Respondent advanced,inter alia,the followingcontentions in support of its exceptions and motionfor rehearing:1.The Decision of the Administrative Law Judge,who was formerly the General Counsel of theNational Labor Relations Board, was "highly preju-dical" because it "reflects his prior position . . . inrepresenting claimantsover a large number of years."He gave "absolutely no weight or credibility" to thetestimony of Respondent'switnessesand he "end-lessly injected himself into the trial as the advocate ofthe charging party," Michel P. McComiskie.2.The Administrative Law Judge improperlyrefused to allow Respondent counsel the use ofMcComiskie's pretrialstatementsin connection withhis cross-examinationof thatwitness.3.The Administrative Law Judge has not consid-ered the affidavit of employee Dayna Meuli whichwas dated October 11, 1974.4.The Administrative Law Judge failed to rule onRespondent'smotionto dismiss the complaint.For reasons given below, we find no merit in theforegoingcontentionsand we therefore deny Re-spondent's motion for a rehearing:iWe agree with the General Counsel'sproposed amendment of theremedialOrder and notice to include"any loss of earnings or otheremployee benefits."We shall therefore modify the Administrative LawJudge's recommended Order and notice accordingly.2As the Supreme Court statedinN LRB v PittsburghS. S Company,337 U.S656, 659 (1969), ". . . [T]otal rejection of an opposed view cannotof itself impugn the integrity or competence of a trier of fact."3See Sec. 102.35 of theBoard'sRules and Regulations,Series 8, as216 NLRB No. 751.Upon an analysis of the entire record, we findno support for Respondent's allegations of prejudiceon the part of the Administrative Law Judge. Thereisno basis for finding that bias and partiality existedmerelybecause the Administrative Law Judgeparticipated in the examination of witnesses andresolved important factual conflicts in favor of theGeneral Counsel's witnesses.2 Indeed, it is the dutyof the Administrative Law Judge to inquire into thefacts and to examine and cross-examine witnesses.3Itisalso the Board's established policy not tooverrule the Administrative Law Judge's resolutionswith respect to credibility unless the clear preponder-ance of all relevant evidence convinces us that theresolutionsare incorrect.4We find no basis forreversing his findings.2.As indicated above, Respondent also contendsthat it was prejudiced by the Administrative LawJudge's ruling refusing to require the GeneralCounsel to produce any pretrial statements of hiswitness,McComiskie, pursuant to Section 102.118 oftheBoard'sRules and Regulations, Series 8, asamended. Respondent counsel first requested suchstatements after completing his cross-examination ofMcComiskie. Upon the Administrative Law Judge'sdenial of this request, Respondent counsel stated thathe had no further questions but reserved "the right torecall"McComiskie. The General Counsel thenrested his case-in-chief. Although Respondent coun-sel did not ask for her recall, he did at a later point inthe hearing-subsequent to the appearance of sixotherwitnesses called by Respondent and whileanother witness was on the stand-renew his requestforMcComiskie's statement which the Administra-tive Law Judge again denied.Thereafter,McComiskie was recalled by theGeneral Counsel as a rebuttal witness. She testifiedagain on direct and cross-examination. However,during her second appearance on the witness stand inthiscase,Respondent made no request for pro-duction of pretrial statements.It is well established that the proper time to requestproduction of pretrial statements by witnesses for theGeneral Counsel is at the close of direct examinationso that the statements may be used for cross-examination.5 We therefore find that the Administra-tive Law Judge's ruling was correct.3.The record shows that employee Meuli ap-peared as Respondent's witness at the hearing heldamended;American Life and Accident Insurance Company of Kentucky,123NLRB 529, 530 (1959);"M" System, Inc, et al.,129 NLRB 527 (1960),Bachrodt Chevrolet Co.,186 NLRB 1035 (1970)4Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d362 (C A. 3, 1951).5Walsh-Lumpkin Wholesale Drug Company,129 NLRB 294 (1960); Ra-Rich Manufacturing Company,121 NLRB 700, 701 (1958). 436DECISIONSOF NATIONALLABOR RELATIONS BOARDon August27, 1974,and that briefs were timely filedwith the Administrative Law Judge by both theGeneral Counsel and Respondent on September 27.Thereafter,Respondent on October 21 untimely filedwith the Administrative Law Judge a supplementalbriefenclosing an affidavit of Meuli which chal-lenged as "untrue"a statement contained in theGeneral Counsel's brief.The General Counsel moved to strike from therecordRespondent'ssupplementalbrief for thefollowing reasons:The supplementalbriefwasuntimelyfiledand no request was made for anextension of time tofile said brief.Respondent had afull opportunity to examine Meuli at the hearing anddid not contend that it was in any way precluded atthe hearingfromadducing the proposed evidence.Although the Administrative Law Judge by inad-vertence did not rule on the foregoing,we agree withtheGeneral Counsel that the affidavit cannot beaccepted as part of the record and that the Adminis-trative Law Judge did not err in not considering saidaffidavit.4.At thecloseof the hearing,Respondentrenewed its motion to dismiss the complaint on theground that Respondent'sbusiness is too small toaffect interstate commerce and that McComiskieresigned and hence was not discharged in violationof the Act.The Administrative Law Judge reservedruling on the motion"subject to[his] reading of thecompleted record"and then stated that his decisionwould"constitute[his] ruling on the motion."Although the Administrative Law Judge did not inhis Decision specifically rule on the motion as such,itisclear from his assertion of jurisdiction andfinding of violationsof the Actthat his Decision istantamount to a denial of Respondent's motion todismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below and hereby orders that Respondent,Army Aviation Center Federal Credit Union, FortRucker,Alabama, its officers, agents,successors, andassigns, shall take the action set forth in the saidrecommended Order,as modified herein:1.Substitute the following paragraph for para-graph 2(a)of the Administrative Law Judge'srecommended Order:"(a)OfferMichelP.McComiskie immediatereinstatement to her former job or,if that job noiRespondent filed two prehearing motions. The first motion, ageneralizedrequest for the production of all data in the possession of thelonger exists,toa substantially equivalent job,without prejudice to her seniority or other rights andprivileges,and make her whole for any loss ofearnings or other employee benefits in the mannerset forth in the portion of the Administrative LawJudge's Decision entitled`Remedy'."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT question you about your effortsto organize or obtain improved working condi-tions.WE WILL NOT threaten you because of suchefforts.WE WILL NOT discharge or take other actionagainst you because you have engaged in suchefforts.WE WILL NOT interfere in any other mannerwith your lawful right to engage in organizationalactivities or in collective bargaining,or to refrainfrom such activities.WE WILL offer Michel P. McComiskie her oldjob or, if that job no longer exists,a substantiallyequivalent job.WE WILL also pay her for any loss of earningsor other employee benefits resulting from herdischarge.ARMYAVIATION CENTERFEDERAL CREDIT UNIONDECISIONSTATEMENT OF THE CASEARNOLD ORDMAN, Administrative Law Judge: Pursuantto an unfair labor practice charge filed by Michel P.McComiskie on April 5, 1974, complaint issued on May 28,1974, alleging that Respondent, Army Aviation CenterFederal Credit Union, by interrogating and threatening itsemployees concerning their protected concerted and/orunion activities violated Section 8(aXl) of the NationalLabor Relations Act, as amended, and further violatedSection 8(a)(1) of the Act by discharging Michel P.McComiskie because of her participation in protectedconcerted activities. Respondent denies the commission ofunfair labor practices.Hearing was conducted in Fort Rucker, Alabama, onAugust 27, 1974.1 At the conclusion of the hearing at whichevidencewas presented by General Counsel and byBoard relating to the case,was denied under authorities,cited in GeneralCounsel's oppositionto themotion.Both the motion andthe opposition are ARMY AVIATION CENTERRespondent, the parties waived oral argument and there-after submitted written briefs which were received onSeptember 30, 1974, and have been duly considered. Upontheentirerecord and upon my observation of thewitnesses,Imake the following:FINDINGSAND CONCLUSIONS1.JURISDICTIONThe complaint alleged that Respondent is a federallychartered credit union with its principal office in FortRucker, Alabama, where itis engagedin the savings andloan business; that Respondent during the preceding year,a representative period,made loansto its members inexcess of $5 million in total amount, and derived paymentstherefromin excessof $50,000 directly from memberslocated outside theStateof Alabama; that during the sameperiod Respondent made investments valued in excess of$250,000 through financial lending institutions locatedoutside theStateof Alabama; and that Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.In its answerto the complaint Respondent admitted thatitisa federally chartered credit union located in FortRucker, Alabama, and is engaged in the savings and loanbusiness.As to the financial data, however, Respondentpleaded that it neither admitted nor denied the relevantallegations.In itsmotion to dismiss (fn.1supra),Respondent challenged the accuracy of these allegationsand asked for dismissal of the complaint,inter alia,on theground that it is not engaged in interstate commerce andthatitsbusiness is so smallas not to affect interstatecommerce. In preliminarydiscussionsfollowing the open-ing of the hearing, Respondent admitted the accuracy ofthe jurisdictionaldata alleged in the complaint butreserved its challenge to the Board's assertion of jurisdic-tion.In itsbrief, submitted following the close of thehearing, Respondent makes no reference to this issue.Basedon the financial data alleged in the complaint andadmitted at the hearing I find, on well-settled authority,thatRespondentisengagedin commerce within themeaningof Section 2(6) and (7) of the Act and thatassertionof jurisdiction in the instant case is warranted.East Division, Federal Credit Union,193 NLRB 682 (1971);Lansing Automakers Federal Credit Union,150 NLRB 1122(1965);Brand Airways Federal Credit Union,189 NLRB282 (1971).II.THE UNFAIR LABOR PRACTICESA.BackgroundMichel P. McComiskie began work for Respondent onAugust 23, 1973, afteran initialpreemployment interviewwith Tom Carter, Respondent'smanager.From that dateuntil her admitted discharge on March 27, 1974, McComi-skie workedin Respondent'sCollection Department undercontained in the record herein.That rulingwas reaffirmedat the hearing.The second motion,also part of the record herein,prayed fordismissal ofthe proceeding for certain jurisdictional and substantivereasons. Thatmotion was denied at the outset of the hearing on the ground that it raisedissues which could and shouldbe appropriately resolved bythe presentation437the immediate supervision of Ray Blair, Respondent's loanofficer.Both Carter and Blair are admittedly supervisors.McComiskie was one of nine employees in Respondent'semploy. In addition to her regular duties in the CollectionDepartment, she also filled in on occasion as assistantteller and as general office receptionist.The first several months of McComiskie's employmentwere uneventful. In an employee evaluation form filled outby Tom Carter on September 10, 1973, her work perfor-mance was rated in average or better than averagecategories in the numerous aspects of work performanceset forth in the evaluation form.2 Carter did note on theform that bluntness was a weak point in McComiskie'sperformance. This shortcoming was mentioned again inJanuary 1974 when Carter discussed with McComiskieseveral complaints he said he had received about her poorattitude in dealing with employees and credit unionmembers. According to McComiskie, Carter was unable todefine the complaints with particularity and finally told herhe thought the complaints arose because she "had aNorthern accent and spoke very fast." Carter reassuredher, however, that her work was excellent .3Ray Blair for his part testified that when McComiskiebegan her employment with Respondent she was "realgood." However, he further testified, her performance laterbecame inadequate in several respects.Set forth hereunder are McComiskie's activities withrespect to her fellow employees and resultant conferenceswithTom Carter and with Respondent's PersonnelCommittee.B.The Employee Petition;MeetingsWith Blairand CarterFrom the beginning of her employment with Respond-ent,McComiskie engaged in numerous discussions withher fellow employees. A principal subject matter of thesediscussions concerned complaints about working condi-tions including such matters as employees being shiftedfrom job to job, the lack of a pay raise policy, and thefutility of bringing individual complaints to Manager TomCarter. These discussions culminated at a party conductedin the home of employee Christine Roberts on March 5,1974, attended by McComiskie and a few other employees.McComiskie suggested that their problems might beresolved if all the employees subscribed to a petitionrequesting that Tom Carter consider suggestions fromemployees as to pay raise policy. The suggestion wasadopted.That night McComiskie drafted a petition reciting insubstance that Carter consider their suggestions as to a payraisepolicy and that he reply to the petition within 2weeks.McComiskie typed up the petition the followingmorning,March 6, and all the employees affixed theirof evidence.2Carter directed that McComiskie rate herself on courtesy.She did so3Carterwas not questioned, and did not testify,concerning thisconversation. I creditMcComiskie's uncontradicted account of thisconversation 438DECISIONSOF NATIONALLABOR RELATIONS BOARDsignatures.4Upon obtaining all thesignaturesMcComiskie, accom-panied by fellow employee Dayna Meuli, went to RayBlair'soffice and asked him to sign the petition. Blair, afterreading the petition and agreeing that all the employeeshad signed, responded, "Are you kidding? I don't want tobe associated with this petition or with you." McComiskiethen took the petition and left the office. Meuli remained.McComiskie whose work station was directly outside theoffice heardBlair tellMeuli that she would get into a lot oftrouble if she signed the petition. Christine Roberts, whowas also inthe immediatearea, testified that Blair toldMeuli the petition was the wrong thing to do and that thething to do was to talk to Carter. As McComiskie andRoberts both testified,Meuli then came out ofBlair'sofficeand scratched her signature off the petition.Thereupon McComiskie tore up the petition because of theprior agreement among the employees that it would not bepresentedunless allthe employeessigned.5Blair admitted that he told Carter about the petition. OnMarch 8, 2 days later, Carter summoned McComiskie intohis office and accused her of stirring up troubleamong theemployees. McComiskie denied stirring up trouble. In theensuing conversation McComiskie recounted the dissatis-factions of the employees. Carter responded that theemployees were not dissatisfied and could bring theircomplaints to him. When McComiskie persisted that theemployeeswere dissatisfiedwithworking conditions,Carter told her that there would be no changes and that hedid not care what she or the other employees thought. TheconversationconcludedwithCarter'sadmonition toMcComiskie that "if you don't stop stirring up trouble andtry to organize the employees, you know what's going tohappen to you."Carter testified as to his relationships and conversationswithMcComiskie.His testimony, however, was notaltogether consistent. Initially, he disclaimed knowledge ofthe circulation of any petition and denied that he had everdiscussed union organization or collective bargaining withMcComiskie.He further testified that he had neverinterfered with her right to discuss matters with her fellowemployees.However, shortly thereafter he qualified thisstatement by acknowledging that he had advised McComi-skie early in March that "if she had a problem, she shouldbring it and talk to me about it. That I didn't appreciateher going out among the other employees and discussingit."On cross-examination, moreover, Carter recalled thathe had discussed the petition with McComiskie but that hecould not remember what was said. When confronted withan earlieraffidavit he had executed, Carter acknowledgedthat the discussion had to do with salary andwage scaleand that he had asked her about circulating the petition.Carter also, in his testimony, reiterated his basic positionthat employees should bring their complaints aboutemployment conditions to him and not discuss suchcomplaints with fellow employees.4The findings in this and the preceding paragraph are based on thecredited testimony of McComiskie corroborated in substantial part by otheremployee witnesses5 t credit the testimony of McComiskie and Roberts as to these events.Under all the circumstances including the circumstancethatMcComiskie's testimony was straightforward andsquareswithother facts of record whereas Carter'stestimony was vacillating, inconsistent, and reluctant, Icredit the testimony of McComiskie.C.MeetingsWith the Personnel CommitteeDisturbed by Carter's hostilereaction to her presentationof employeegrievancesMcComiskie decided to present thematter to Respondent's board of directors. To support herposition she enlisted the aid of her husband and thehusband of a fellow employee to draft an employeequestionnaireas to their feelingsabout their jobs, theirdesires forimprovements, and relatedmatters.Only two ofthe employeeswere willingto fill out the questionnaire.Nevertheless,McComiskie persisted in her efforts to seethe board of directors. At thesuggestionof its chairman,Bernie Sheppard, the matter was referred to Respondent'spersonnelcommitteeconsistingof Bernie Sheppard,Adrian Cunningham, and Dr. Mark Hoffman. Cunning-ham and Hoffmanwerealso on the board of directors andheld, respectively, the offices of first vice president andtreasurer in Respondent's enterprise.BeginningMarch 13,1974, the personnel committee held a series of meetings todeal with the matters raised by McComiskie.Minutes ofthose meetings,recorded by Lucy Watson,secretary to Sheppard, while not wholly verbatim orcomplete,were nonetheless,by commonagreement,substantially accurate as to what transpired. The testimonyof those present at the meeting confirms the accuracy ofthe minutes which were introduced into evidence.In sum,itwasestablished and I find that at a meeting onMarch 14, 1974, McComiskie told the committee of theemployees' concern aboutawage-salarypolicy,theobtaining of signatures to the petition which she haddrafted and her subsequent interviews with Blair andCarter. Sheppard then asked McComiskie whether she wastrying to organize a labor organization and she replied inthe negative. A discussion thenensuedabout the nature ofthe employee complaints and McComiskie's efforts in thatregard. The committee also inquired as to the degree ofemployee support she had in her efforts.A furthermeetingwith McComiskie occurred on March25.At this meetingMcComiskie said she was notappearingas a representativeof the employees but ratherina personal capacity complaining of harassment byCarter because he directed her not to discuss anything withanyone but him. McComiskie explained further that shefelt her "rightsas a civilianemployee were being violated[b ]ecause [she] undertook with the other employees of theCredit Union to form a collectivebargainingunit." Furthertalk ensued about organizing in the course of whichSheppardagainaskedMcComiskie what she thoughtaboutorganizingas a labor union. McComiskie repliedagain that she thought the employees should not affiliatewith a labor organization.Blair confirmed that the petition was presented to him, that he refused tosign,and that he recommended that,instead,Carterbe approachedpersonally ARMY AVIATION CENTERThe personnelcommitteedid not confine itself tomeetings withMcComiskie.On March 13,1974, it metwith employee Dayna Meuli and on March 26 withemployee Nancy Meredith and with employee BobbieTalley.In each instance questions were directed to thenamed employees about the morale of the working force,about working conditions and about McComiskie. Inform-ationwas also sought by the committee as to whetherMcComiskie was trying to organize a union.D.The March 18 Interview Between Carter andMcComiskieCarter was aware of the personnel committee meetings.While they were going on Carter summoned McComiskieto his office. The occasion was on March 18. According toMcComiskie, Carter opened the conversation with theremark, "What am I going to do with you?" In an obviousreference to their last interview,Carter said, "Iwas so madat you thelast time Ialmost fired you." After a furtherdiscussion about pay raise plans and other employeebenefits,Carter askedMcComiskie whether she was"(f)inished causing trouble." Carter then added, "Well, Ihope you're finished. If nothing else happens, I'm notgoingto fire you." His parting comment to McComiskiewas not to try to organize the employees, not to discusswith the employees either her problems or complaints ortheirs, and to bring any complaints she might have to him.6E.The Discharge of McComiskie on March 27McComiskie was undeterred by Carter's remarks. Imme-diately following theMarch 18 interview with Carter,McComiskie asked for another meeting with the personnelcommittee. On the morning of March27, 1974,accordingtoMcComiskie,she was again called into Carter'soffice.Carter handed her a paycheck and said, "I feel it's in thebest interest of the credit union that you no longer workhere."When McComiskie asked whether the personnelcommittee knew about this,Carter answered that it did.Carter told McComiskie that her discharge was effectiveforthwith.McComiskie had her final meeting with the personnelcommittee the following morning,March 28. She was toldthat the hiring and firing of employees was up to themanager and that she had no recourse to anyone else inRespondent's organization.Carter testified that the reason forMcComiskie'sterminationwas her"poor attitude"tomembers, tohimself,and to other employees and that there was noother reason for the termination.Carter cited in this regarda number of derelictions on McComiskie's part. Theseasserted derelictions will be discussed in the succeedingsection of this Decision.6 1 credit the testimonyof McComiskieas to the March 18 conversation.For reasonsalready stated (subsec.B, supra)Ifind Carter'sdisclaimer inthis regard unpersuasive.F.Analysis and Conclusions4391.The protected nature of McComiskie's activitiesSection 7 of the Act guarantees employees the right,interalia,to self-organization and to engage in other concertedactivities for mutual aid and protection. Section 8(a)(1) oftheAct, the only statutory provision alleged in thiscomplaint to have been violated, proscribes employerinterference with the exercise of that right.Terms and conditions of employment are indisputably amatter for which the statutory umbrella of concertedactivities for mutual aid and protection was designed. Onthis record there can be no doubt that the employees wereconcerned about a number of the terms and conditions oftheir employment, most particularly the lack of an explicitwage policy for the employees. To this end, as shown,considerable discussion took place among the employeesand, finally, a petition was drafted to Manager Tom Carterby Michel McComiskie. As shown by undisputed evidencethispetitionwas signed by all the employees. A moreexplicit and obvious example of concerted activity formutual aid and protection in the statutory sense couldscarcelybe demonstrated.Floyd Epperson, et at, .202NLRB 23, 27 (1973);Ronald Moran Cadillac, 202NLRB1017 (1973).Blair and Carter, as their own testimony reveals, wereplainly aware of the concerted nature and objectives of thisactivity as were the members of the personnel committee, afact revealed by the questions they addressed to McComi-skie and other employees who appeared before them. Tobe sure, the enthusiasm of some of McComiskie's fellowemployees quickly palled when Blair and Carter manifest-ed their displeasure with the petition the employees hadsigned. The statements made before the committee by theemployees reflected their discomfort. However, this under-standable change of position does not negate the protectedand concerted motivation which gave rise to the petition inthe first instance. Nor is this conclusion weakened by thefact that McComiskie protested in her second appearancebefore the personnel committee that she was not appearingas a representative of the employees but in a personalcapacity complaining of harassment by Carter. As McCo-miskie,unsophisticated in the parlance of labor law,explained at that very meeting her personal complaint wasthat her rights were being violated because "she undertookwith the other employees of the Credit Union to form acollective bargaining unit." The questions posed by thecommittee members revealed that they, too, were under noillusion.Their concern was with the "morale" of theemployees generally and with the critical issue whether alabor organization was being sought.Ifind and conclude that McComiskie and her fellowemployees were engaged in protected concerted activityand that Respondent was fully apprised of what thatactivity was. DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Threats and interrogation in violation ofSection 8(axl)On the basis of the evidence in the record, previouslysummarized herein, and consistent with the allegations ofparagraph 6 of the complaint, I find and conclude that RayBlair,an admitted supervisor, threatened employee DaynaMeuli with unspecified reprisals because she engaged inprotected concerted activities. I predicate this finding andconclusion on the testimony of McComiskie and ChristineRoberts to the effect that Blair told Meuli she would getintoa lot of trouble if she signed the petition and that thepetitionwas the wrong thing to do. As already noted,Meuli complied withBlair'sultimatum with understand-able alacrity by scratching her name off the petition.Ifind and conclude, further, on the basis of recordevidence and consistent with the allegations of paragraph7(a) of the complaint that Respondent's manager, TomCarter, on March 8, 1974, interrogated Michel McComi-skie about her activities and employee complaints, andthreatened her that if she didn't stop stirring up troubleand tryingto organizethe employees she knew what wouldhappen to her. I further find and conclude,as alleged inparagraph 7(b) of the complaint, that on March 18 CartertoldMcComiskie that she had been causing trouble, thatshe wasto ceasetrying to organize the employees or todiscuss problems and complaints with them and that ifnothing else happened, he would not fire her. The threatimplicit in this last remark was not even veiled.Finally,Ifindand conclude, consistent with theallegationsof paragraph 10 of the complaint, that themembers of Respondent's personnelcommittee interrogat-ed employees concerning their protected activities. Re-spondentin its answerto the complaint denied that themembers of the personnelcommittee,Bernie Sheppard,AdrianCunningham, and Mark Hoffman,were onRespondent's board of directors or were supervisors.However, each testified that he wason the personnelcommittee and that he was on the board of directors. Eachalso testified that he was a major officer in Respondent'shierarchy. In thesecircumstancesRespondent was plainlyanswerable for the conduct here under scrutiny taken inthe discharge of their official functions. On the basis of theevidence already summarized, I conclude and find that thecommitteeinterrogated employeesMichelMcComiskie,Dayna Meuli, Nancy Meredith, and Bobbie Talley as towhether efforts were beingmade to organize a union, as tothe extent of employee sympathy and activityin regard tochangesin working conditions and as to the scope andimpactof McComiskie's efforts in those respects.I conclude and find, in sum, that the interrogation andthreatshere found to have beenengagedin by Respond-ent's officers and agentsconstituted unfair labor practicesproscribed by Section 8(axl) of the Act.3.The discharge of Michel McComiskieAs narrated previously, Carter's statementtoMcComi-skie onMarch 8 that if she didn't stop stirring up troubleand tryingto organizethe employees she knew what wouldrA violation of Sec. 8(aX3) of the Act is notalleged inthis regard.Hence,it is unnecessary to deal withthose argumentsand authoritieshappen to her, and his further statement on March 18, in asimilarcontext, that if nothing else happened he would notfire her came to fruition on March 27, 1974. McComiskiedid not cease her efforts and on March 27 Carteradmittedly terminated her employment. Absent a counter-vailing showing, this evidencealonewould support afinding that the discharge of McComiskie was an unlawfulinterference with her right under Section 7 of the Act toengage inprotected concerted activities and was aviolation of Section 8(axl).7Respondent denies, however, that the discharge ofMcComiskie was an unfair labor practice. Instead, Re-spondentarguesthedischargewas attributable to anumber of asserted derelictions on her part manifesting herpoor attitude; namely, her bluntness, her excessive use oftheoffice telephone for personal calls, her improperhandling of customers and of an applicant for employ-ment, and her abuse of office routine with respect todisclosing the minutes of a board of directors meeting.The defenses do not withstand scrutiny. As against thenumerous shortcomings now proffered to justify thetermination of McComiskie, Carter testified on cross-examination that the reason for the termination was herpoor attitude and that there was no other reason for thetermination. In addition, Carter conceded that, attitudeaside,McComiskie's conduct as compared to otheremployees was good. Nor was Carter's testimony whollyconsistent even with regard to McComiskie's poor attitude.At one point in his testimony Carter stated that McComi-skie's attitude steadily declined from September 1973 untilthe day he terminated her employment. A few minuteslater,Carter alluded to the fact that he had made an entryof bluntness in McComiskie's evaluation in September as amajor weaknessand that this shortcoming got neitherbetter nor worse thereafter.Moreover, as already noted,Carter told McComiskie in January 1974 that complaints,which he could not specifically identify, about herbluntnesswere probably attributable to her northernaccent and rapid speech, and that her work was excellent.Absent is any explanation as to why McComiskie'sattitude,the sole reasonassigned for the discharge,suddenly became intolerable on March 27, 1974.The substantiation of the other derelictions attributed toMcComiskie is equallylackinginpersuasiveness. Inrespect toexcessiveuse of the telephone for personal calls,McComiskie, whose testimony was candid in all respectseven whereit could operate to her detriment, stated thatshe could not recall any occasion where this asserted abusewas called to her attention. Moreover, she credibly deniedhaving used the telephone excessively for personal calls,and further testified that in her occasional stints of duty asoffice receptionist she had frequently transferred personalcallsnot onlytoBlair andCarter but also to otheremployees.In an attemptto buttress the claim that McComiskie'spoor attitude had an adverse impact upon Respondent'sbusiness,Respondent'switnessescited the fact that theyhad receivednumerouscomplaints from outsiders in thatregard. However, therewas a completeinability to identifyadvanced in Respondent's brief insupport ofits position that an 8(aX3)violation has not been established. ARMY AVIATION CENTER441the complaintswith any specificity. Evidence was adducedthat a Colonel Frederick had withdrawn a large accountand that this was attributableto McComiskie's handling ofColonel Frederick.Cross-examinationrevealed, however,that the accountin question was a loan account,usuallydelinquent in payments,and that thereasonfor paying upthe loan was unknown.So faras appears,ColonelFrederickmade no complaintsto Respondent and it wasadmitted that the attribution of fault to McComiskie inthatregard was sheer speculation.Two otherincidentswere adduced to demonstrateMcComiskie's unacceptablework performance. The firstincidenthad to do with McComiskie's suggestion to anapplicantforemployment that she seek employmentelsewhere.The applicanthad a degreein computersciences and a bachelor'sdegree in business.So far asappears, there wasno positionavailable at the time inRespondent'soperation calling fora person with thequalifications the applicanthad. Thesecondincident hadto do witha situation occurringin February 1973 whenMcComiskie was preparinga copy of minutes of a meetingof Respondent'sboard of directorsto give toa member ofRespondentwho wanted theinformation.Notwithstandingthat the membersof theRespondent were its owners,Carterstated, albeit somewhatequivocally, that minutes ofboard meetings were secret evento Respondent's members.Mark Hoffman,amember ofthe board of directors,testified to the contrary,thatminutesof board meetingswere not secret information as to members.This incident,too, which occurred in Februaryis not a tenable explana-tion for the terminationof an employee who was told morethan a month later that if she stopped stirringup troubleand trying to organize the employeesshe would not befired.In sum,Iam persuadedthat thereal reason for thedischargeof McComiskiewas her persistentactivity inbehalfof herself and her fellow employeesand herrefusalto cease thatactivitydespite threatsof discharge. Theseveral reasons assigned for the discharge,some of themadduced for the first time at the instant hearing, aredemonstrably pretextual in characterand belated efforts tojustifyunlawful action.I am satisfied,and find and conclude,that a preponder-ance of the evidence substantiatesthe allegation ofparagraph 9 of the complaintthatRespondent dischargedMcComiskie because of her participationin protectedconcerted activities and her refusal to cease thatactivity.Such a discharge is violative of Section8(axl) of the Act.Floyd Epperson,et at, supra.IN.REMEDYTo effectuate the policiesof the Actand to enforce itsmandate,Iwill direct Respondent to cease and desist fromthe several unfair labor practices hereinfound.Because ofthe scope of those unfair labor practices ranging from6 In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations be adopted by the Board and becomeitsfindings,conclusions and Order,and all objections thereto shall bedeemed waived for all purposes.interrogation and threats to actual discharge,a propensityand proclivity to violate employees' statutory rightsgenerally are demonstrated and a broad order forbiddingRespondent from trenching in any manner upon suchstatutoryrights is warranted.Appropriate affirmative action will also be directed. Ishall order that,in order to restore thestatus quo ante,Respondent offer reinstatement to Michel P.McComiskiein the manner customarily prescribedby theBoard andwith no prejudice to any rights,benefits or privileges sheformerly enjoyed. I shall further direct that she be madewhole for lost earnings, computed on a quarterly basis withinterest at 6 percent as prescribedinF.W. Woolworth Co.,90 NLRB 289 (1950) and inIsisPlumbing & HeatingCompany,138NLRB 716 (1962). The usual provisionsregarding record keeping,reporting requirements andnotice-posting willalso be included.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act,I shall recommend the following Order.ORDER8RespondentArmy Aviation Center Federal CreditUnion, its officers,agents,successors, and assigns, shall:1.. Cease and desist from:(a)Coercively interrogating employees concerning theirparticipation in concerted activities protected under theNational Labor Relations Act, as amended.(b) Threatening employees with reprisals for engaging insuch activities.(c)Discharging,or otherwiseadversely affecting thetermsand conditions of employment of, employees forengaging in such activities.(d) In any other manner interfering with,restraining, orcoercing employees in the exercise of rights guaranteed inSection7 of the Act,as amended.2.Take the following affirmative action to effectuatethe policies of the National Labor Relations Act, asamended:(a)OfferMichel P. McComiskie immediate reinstate-ment to tier former job or, if that job no longer exists, to asubstantially equivalent job,without prejudice to herseniority or other rights and privileges and make her wholefor lost earnings in the mannerset forth in the portion ofthis Decision entitled"Remedy."(b) Preserve and, upon request,make available to theBoard or its agents,for examination and copying, allpayroll records,social security payment records,timecards,personnel records and reports,and all other recordsnecessary to compute the amount of lost earnings dueMichel P.McComiskie under the terms of this recommend-ed Order.(c) Post at its place of business in Fort Rucker, Alabama,copies of the attached notice marked "Appendix." 9 Copiesof said notice on forms provided by the Regional Director9 In the event that the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." 442DECISIONSOF NATIONALLABOR RELATIONS BOARDfor Region 15, after being duly signed by an authorizedrepresentative of Respondent,shall be posted by Respond-ent immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter,in conspicuous places,including places where notices to employees are customari-ly posted.Reasonable steps shall be taken by Respondentto insurethat the notices are not altered, defaced, orcovered by any othermaterial.(d)Notify theRegionalDirector for Region 15, inwriting, within 20 days of the date of this Order, what stepshave been taken to comply herewith.